It has been repeatedly held by this court that, to have errors occurring at the trial of a case reviewed by this court, a motion for a new trial must have been filed and acted on by the trial court, and exceptions saved to the judgment of the court in passing on the motion for a new trial. Martin v.Gassert, 17 Okla. 177, 87 P. 586; Meyer v. James, 29 Okla. 7,115 P. 1016; Board of Com'rs of Beaver County v. Langston,41 Okla. 715, 139 P. 956. No motion for a new trial having been filed in this case, and all of the alleged errors complained of having occurred at the trial, the appeal should be dismissed.
We therefore recommend that the appeal be dismissed.
By the Court: It is so ordered.